Exhibit 10.42

AMENDED EMPLOYMENT AGREEMENT

              This Agreement is made effective this 1st day of October, 2000
(the “Effective Date”), by and between E*TRADE GROUP, INC., a Delaware
corporation (“Company”), and CHRISTOS M. COTSAKOS, (“Executive”).

BACKGROUND

              Executive, Chairman of the Board and Chief Executive Officer of
Company, began his service with the Company pursuant to an Employment Agreement
dated as of March 15, 1996 (the “Prior Agreement”). Effective June 1, 1999
Executive and the Company entered into a new employment agreement (the
“Employment Agreement”) the terms of which superseded the Prior Agreement.

              The Board of Directors of the Company and the Compensation
Committee of the Company recognize the unique and singular contribution that the
Executive has made to the Company. Paramount to the Company’s interest is
insuring the Executive’s retention and securing that his skills and abilities
remain focused on the continued growth and leadership of the Company. The vision
and energetic commitment that the Executive has demonstrated during his tenure
as Chief Executive Officer has been and continues to be a fundamental and
essential asset of the Company. The efforts of the Executive are recognized as
profoundly and positively impacting on the long-term value of the shareowners
interests in the Company. The Executive has left an indelible mark on the
Company’s culture and its values. In addition he has and continues to greatly
influence the course of e-commerce and the financial services industry at large.

              As part of the Annual review of the Executive performance and
compensation arrangement with the Company, the Company wishes to make certain
changes and modifications to the Executive’s Employment Agreement. The Committee
has made note of management’s ability to exceed the performance expectation for
the Company in both positive and negative market conditions, as illustrated by
the Company this year breaking the $1 Billion revenue level ($1.4 Billion) and
achieving profitability 12 months earlier than expected. Accordingly, in order
to achieve the objects set forth above, the parties now wish to amend the
Employment Agreement with respect to the continued employment of Executive by
the Company, modifying certain terms of the Employment Agreement and adding
certain other terms to the Employment Agreement.

              Therefore, in consideration of the promises and the mutual
covenants and agreements set forth herein, the parties agree to enter into this
Amended Employment Agreement as follows:

TERMS AND CONDITIONS

              In consideration of the premises and the mutual covenants and
agreements set forth below, the parties agree as follows:

              1.  Termination of Prior Agreement. The Prior Agreement shall
terminate and be of no further force and effect as of the date of this
Agreement.

              2.  Employment. Executive agrees to serve as Chief Executive
Officer of Company, and as Chairman of the Company’s Board of Directors, for the
term of this Agreement, subject to the terms set forth in this Agreement and the
provisions of the Bylaws of Company. During his employment, Executive shall
devote his effort and attention, on a full-time basis, to the performance of the
duties required of him as an executive of Company. Notwithstanding the
foregoing, Executive shall be entitled to serve as director (including service
as the Board chairman) on the governing boards of other for-profit or
not-for-profit entities and to retain any compensation and benefits resulting
from such service, so long as such service does not unduly interfere with his
duties under this Agreement.

              3.  Compensation. As compensation for his services during the term
of this Agreement, Executive shall receive the amounts and benefits set forth in
this Section 3 all effective as of the Effective Date unless otherwise
specified:



--------------------------------------------------------------------------------


                     (a)  An annual salary of $690,000 (“Base Salary”) prorated
for any partial year of employment. As soon as reasonably practicable after the
close of Company’s current fiscal year and the close of each fiscal year
thereafter, the Base Salary shall be subject to review by the Compensation
Committee of the Company’s Board of Directors for increases in light of the size
and performance of Company. The Base Salary, as adjusted in accordance with this
subsection (a), shall remain in effect unless and until it is increased in
accordance with this subsection (a). Executive’s salary shall be payable
semimonthly or in accordance with Company’s regular payroll practices in effect
from time to time for officers of his level in Company.

                     (b)  Participation in the Company’s management bonus plan,
with bonus payments to be determined and paid in accordance with the terms of
the plan. The bonus will be determined by multiplying: (x) the percentage
established by the Compensation Committee (not to be less than 3 times); and (y)
the Executive’s then current base salary.

                     (c)(i) Participation in the employee benefit plans
maintained by Company and in other benefits provided by Company to senior
executives, including retirement and 401(k) plans, deferred compensation,
medical and dental, annual vacation, paid holidays, sick leave, and similar
benefits, which are subject to change from time to time at the reasonable
discretion of Company.

                     (c)(ii)  Participation in the Supplemental Executive
Retirement Plan specifically including the term “Covered Wages” to be defined as
the total of the base salary as of the termination date and the targeted bonus
at a minimum of three times base salary (or such higher amount then in effect
pursuant to sections 3 (a) & (b)) for the plan year which includes the
termination.

                     (d)  Participation in any Company sponsored incentive
arrangements, including participation as a partner in any venture arrangements
originated or sponsored by Company.

                     (e)  Reimbursement of membership dues and related ongoing
costs of appropriate club and professional organizations; and dues, costs and
expenses for appropriate, continuing professional education, financial and legal
counseling, planning and administration (including any reasonable legal
insurance costs).

                     (f)  It is acknowledged that Executive has received option
with specific terms and conditions provided therein. Company agrees that there
will be no change made in any Stock Option during the term of Executive’s
employment hereunder which adversely affects Executive’s rights as established
by the foregoing documents, without the prior written consent of Executive. With
respect to the stock option grant dated April 22, 1999 and with respect to any
subsequent stock options granted to Executive, regardless of any other terms to
the contrary, in no event with the expiration date for exercise be less than 10
years from date of grant. In the event of death or disability, all time-based
vesting restrictions applicable to all stock options, current and hereinafter
granted, and outstanding to Executive at the time of his death or disability
shall accelerate as of such time and thereafter not restrict the exercisability
of any such options held by Executive or his estate. In the event of an
involuntary termination of Executive associated with a Change in Control, as
defined in Section 6(f)(iii), all time-based vesting restrictions applicable to
all stock options, current and hereinafter granted, and outstanding to Executive
at the time the Change in Control shall accelerate as of such time and
thereafter not restrict the exercisability of any such options held by
Executive.

                     (g)  Lease of automobile for company use and reimbursement
of reasonable operating expense.

                     (h)  Reimbursement of all reasonable business-related
expenses, including without limitation first-class air travel or chartered
aircraft. At the discretion of Executive, immediate family members are permitted
to accompany Executive.

                     (i)  Reimbursement of tuition, fees, books, ancillary
expenses including the cost of research assistants, travel, hotel and meal
expenses relating to completion of Ph.D. program, or other executive projects
such as speech writing, publishing and similar endeavors.

                     (j)  Reimbursement for the cost of a comprehensive
security, executive protection and monitoring system that may be installed in
Executive’s vehicles and or aircraft and at Executive’s residences (and the
residences and vehicles of immediate family members), including (but not limited
to) structural costs and related equipment. Included in this area are
reimbursement for the cost of equipment, labor or other costs associated



--------------------------------------------------------------------------------


with the installation of technology and communication equipment in Executive’s
residences integrated with the equipment and transmission and reception
capabilities in Executive’s corporate office.

                     (k)  Reimbursement for the use of aircraft owned or
controlled by Executive (and/or by his affiliates), all in accordance with the
policies to be determined in conjunction with Company.

                     (l) Company shall purchase a split-dollar insurance policy
on Executive’s life, payable to Executive’s designated beneficiary, in the face
amount of $10,000,000. Company shall also establish a bonus arrangement to
enable a “roll-out” of the policy on a tax-free basis to Executive at his
targeted retirement date, as defined by Executive in writing. In the event of a
termination of employment prior to retirement, Executive shall be entitled to
receipt of the policy and a bonus in the amount required to cover all applicable
income taxes on such transfer, fully grossed up.

                     (m) Executive shall be provided, at his discretion, with a
loan at the lowest applicable interest rate, to purchase from the company or its
subsidiaries any transportation equipment.

                     (n)  “Gross-up” payments to cover taxes due in the event
any of the benefits described in subsections (e), (g), (h), (i), (j), (k) and
(l) above, or in Section 6(c), are taxable to Executive.

              4.  In addition to any other compensation paid to Executive
pursuant to this agreement or otherwise awarded to Executive by the Compensation
Committee of the Company’s Board of Directors, Executive will receive the
Special Enterprise Enhancement Payment award provided by this section. The award
will be paid within 30 days after the closing of a “qualified event”. For this
purpose, a “qualified event” is an event consummated prior to January 3, 2000,
and defined in Section 6(f)(iii) entitled “Change in Control” hereinafter
provided. The amount of the award will be based on the increase of the
Enterprise Value (i.e. of the Company as hereinbefore defined) from August 12,
1999, to the qualified event (based on the respective closing market prices as
represented on the established exchange on which the company’s shares are
regularly traded. If, however, a greater per share price is stated in any
document creating, upon closing, a “qualified event” then that price shall be
utilized herein.) The Enterprise Value shall be the market capitalization to be
calculated inclusive of all fully diluted shares as represented on the financial
statements of the Company on which the company’s independent accountants render
an opinion thereon. For this purpose only, the initial value will use the share
information as of August 12, 1999 with the appropriate market price as of the
same date for the effective date of this measurement. To the extent there has
been an increased value as of the “qualified event”, the Executive will receive
an award of eighteen thousands of one percent (0.018%) multiplied by such
increase.

              5.  Term. The term of this Agreement and the termination rights
are as follows:

                     (a)  This Agreement and Executive’s employment under this
Agreement shall be effective as of the Effective Date and shall continue for a
term ending on May 31, 2002 (the “Initial Term”). This Agreement and Executive’s
employment shall automatically continue for successive one-year periods at the
end of the Initial Term, unless either party gives written notice to the other
of its intent to terminate this Agreement and Executive’s employment not less
than 180 days prior to the commencement of any such one-year renewal period. In
the event such notice to terminate is properly given, this Agreement and
Executive’s employment shall terminate at the end of the Initial Term or the
one-year renewal period during which the notice is given.

                     (b)  This Agreement and Executive’s employment may be
terminated by either party prior to the end of the Initial Term (or any renewal
period) upon 30 days’ prior written notice to the other party, provided that, in
the event of such termination, Company shall be obligated to make the payments
and provide the benefits described in Section 6 below.

              6.  Termination Payments. Upon termination of Executive’s
employment, Company shall pay to Executive, within three business days after the
end of the 30-day notice period provided in Section 5 above, a payment in cash
determined under subsection (a) or (b) of this Section 6 and shall for the
period or at the time specified provide the other benefits described in
subsections (c) and (e) of this Section 6:

                     (a)  The payment shall be equal to five full years of
Executive’s “Current Total Annual Compensation” as defined in subsection (f) of
this Section 6, if: (i) Executive’s employment is terminated by Company, other
than for Cause, within three years after any “Change in Control” of Company as
defined in subsection (f) of this Section 6, or at the request of or pursuant to
an agreement with a third party who has taken steps reasonably calculated to
effect a Change in Control, or otherwise in connection with or in anticipation
of a


--------------------------------------------------------------------------------


Change in Control; or (ii) Executive elects to terminate employment for Good
Reason within three years after any Change in Control of Company. In addition,
in the event that Executive’s employment is terminated in the circumstances
described in this subsection, the Company shall also forgive any and all loans
between Executive and the Company or its subsidiaries that are outstanding at
the time of such termination, whether such loans are for the exercise of stock
options or any other purpose. The Company shall also pay Executive a “gross-up”
payment to cover taxes due from the forgiveness of any such loan.

                     (b)  The payment shall be equal to four full years of
Executive’s Current Total Annual Compensation if (i) Executive’s employment is
terminated by Company, other than for Cause, and such termination is not
described in (a) above; or (ii) Executive elects to terminate his employment for
“Good Reason,” as defined in subsection (f) of this Section 6, and such
termination is not described in (a) above. In addition, in the event that
Executive’s employment is terminated in the circumstances described in this
subsection, the Company shall also forgive any and all loans between Executive
and the Company or its subsidiaries that are outstanding at the time of such
termination, whether such loans are for the exercise of stock options or any
other purpose. The Company shall also pay Executive a “gross-up” payment to
cover taxes due fr om the forgiveness of any such loan.

                     (c)  In addition to the amount payable to Executive under
subsection (a) or (b) of this Section 6, Executive shall be entitled to the
following upon termination for any reason:

                            (i)  The health care (including medical and dental)
and life insurance coverage benefits provided to Executive and his Spouse at his
date of termination, shall be continued at the same level and in the same manner
for the rest of their lives. Any additional coverages Executive had at
termination, including dependent coverage, will also be continued for such
period on the same terms. Any costs Executive was paying for such coverages at
the time of termination shall continue to be paid by Executive. If the terms of
any benefit plan referred to in this section do not permit continued
participation by Executive, then Company will arrange for other coverage
providing substantially similar benefits at the same contribution level of
Executive.

                            (ii)  Reasonable relocation expenses for Executive
and his dependents to any location within the continental United States incurred
for the purpose of new employment on or within eighteen months of the effective
termination date of this Agreement. Such expenses shall include without
limitation first-class airfare and other travel for Executive and his family;
moving and storage expenses; real estate closing fees and costs upon the sale of
his residence and purchase of a new residence; all other expenses reasonably
incurred in relocating to a location other than Menlo Park, California or
environs; and an amount equal to Ten Percent (10%) of his Current Total Annual
Compensation to cover all incidental relocation expenses.

                            (iii)  Outplacement and financial and legal
counseling services selected by Executive, up to a maximum of $100,000 each (net
of tax, if any).

                            (iv)  A mutually acceptable office, together with
secretarial assistance and customary office facilities and services, located at
Company (or in lieu thereof reimbursement for same at another location), for up
to 36 months following the effective termination date of this Agreement, for the
purpose of facilitating Executive’s search for new employment.

                     (d)  The Employee’s employment shall terminate in the event
of death. The Company shall pay to the Executive’s surviving spouse or family
trust (or estate, if none), the payment provided under this Section 6 and shall
continue to pay the Base Salary plus most recent bonus amount for the remaining
term of the contract. The Executive’s rights under the benefit plans of the
Company shall be determined under the provisions of those plans.

                     (e)  The Company may terminate the Employee’s employment
for Disability by giving the Employee six months’ advance notice in writing.
Disability is defined in subsection (f)(vi) of this Section 6. Upon the
effective date of a termination for Disability, the Company will pay to the
Executive the payment provided under subsection (b) of this Section 6. In the
event of disability, the Executive’s rights under the benefit plans of the
Company shall be determined under the provisions of those plans.

                     (f)  For purposes of this Agreement, the following
definitions shall apply:

                            (i)  The “Board” shall mean the Board of Directors
of Company.


--------------------------------------------------------------------------------


                            (ii)  The “Incumbent Board” shall mean the members
of the Board as of the date of this Agreement and any person becoming a member
of the Board hereafter whose election, or nomination for election by Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of
Company).

                            (iii)  “Change in Control” shall mean:

                            (A)  The acquisition (other than from Company) by
any person, entity or “group,” within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (excluding, for this purpose, any employee benefit
plan of Company or its subsidiaries which acquires beneficial ownership of
voting securities of Company) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either the then
outstanding shares of Common Stock or the combined voting power of Company’s
then outstanding voting securities entitled to vote generally in the election of
directors; or

                            (B)  The failure for any reason of individuals who
constitute the Incumbent Board to continue to constitute at least a majority of
the Board; or

                            (C)  Approval by the stockholders of Company of a
reorganization, merger, consolidation, in each case, with respect to which the
shares of Company voting stock outstanding immediately prior to such
reorganization, merger or consolidation do not constitute or become exchanged
for or converted into more than 40% of the combined voting power entitled to
vote generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities, or a liquidation or
dissolution of Company or of the sale of all or substantially all of the assets
of Company.

                            (iv)  “Good Reason” shall mean:

                            (A)  The assignment to Executive of any duties
inconsistent in any respect with Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 2 above, or any other action by
Company which results in a diminution of such position, authority, duties or
responsibilities, excluding for this purpose any action taken with the consent
of Executive and any isolated, insubstantial and inadvertent action not taken in
bad faith and which is remedied by Company promptly after receipt of notice of
such action given by Executive;

                            (B)  A reduction in the overall level of Executive’s
compensation or benefits as provided in Section 3;

                            (C)  Company’s requiring Executive to be based at
any office or location other than Company’s executive offices in Menlo Park,
California environs, except for travel reasonably required in the performance of
Executive’s responsibilities;

                            (D)  Any purported termination by Company of
Executive’ s employment otherwise than as expressly permitted by this Agreement;
or

                            (E)  Any failure by Company to comply with and
satisfy Section 7 below.

                            (F)  The nomination by the Board of a Chairman (or
person serving in a similar capacity) of a person other than Executive.

              For purposes of this Agreement, any good-faith determination of
“Good Reason” made by Executive shall be conclusive.

                            (v)  “Current Total Annual Compensation” shall be
the total of the following amounts: (A) the greater of (i) Executive’s Base
Salary for the greater of the calendar or fiscal year (the “Applicable Year”) in
which his employment terminates or (ii) such salary for the Applicable Year
prior to the year of such termination; and (B) the greater of (i) any total that
became payable to Executive under the Bonus Plan during the Applicable Year
prior to the Applicable Year in which his employment terminates and (ii) the
maximum total bonus amount to which Executive would be and had been paid for the
Applicable Year in which his employment terminates as if all Bonus Plan criteria
had been or are met, regardless of when such amounts are


--------------------------------------------------------------------------------


actually to be paid or had been paid. Any longer term Bonus Plan payments are to
be accelerated and included within the meaning of this definition.

                            (vi)  “Disability” shall mean the total and
permanent inability of Executive due to illness, accident or other physical or
mental incapacity to perform the usual duties of his employment under this
Agreement, as determined by a physician selected by Company and acceptable to
Executive or Executive’s legal representative (which agreement as to
acceptability shall not be unreasonably withheld).

                            (vii)  The “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

                            (viii)  “Cause” shall be defined solely as
(i) Executive’s defalcation or misappropriation of funds or property of the
Company, or the commission of any other illegal act in the course of his
employment with Company which, in the reasonable judgment of the Board of
Directors, has a material adverse financial effect on the Company or on
Executive’s ongoing abilities to carry out his duties under this Agreement;
(ii) Executive’s conviction of a felony or of any crime involving moral
turpitude, and affirmance of such conviction following the exhaustion of any
appeals; (iii) refusal of Executive to substantially perform all of his duties
and responsibilities, or Executive’s persistent neglect of duty or chronic
unapproved absenteeism (other than for a temporary or perman ent Disability),
which remains uncured following thirty days after written notice of such alleged
Cause by the Board of Directors; or (iv) any material and substantial breach by
Executive of other terms and conditions of this Agreement, which, in the
reasonable judgment of the Board of Directors, has a material adverse financial
effect on the Company or on Executive’s ongoing abilities to carry out his
duties under this Agreement and which remains uncured following thirty days
after written notice of such alleged Cause by the Board of Directors.

                     (g)  In addition to the amounts payable and/or forgiven
under subsection (a), (b) or (c) of this Section 6, Company shall pay Executive
a tax equalization payment in accordance with this subsection. The tax
equalization payment shall be in an amount which, when added to the other
amounts payable to Executive under this Section 6, will place Executive in the
same after-tax position as if the excise tax penalty of Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any successor statute
of similar import, did not apply to any of the amounts payable under this
Section 6 including any amounts paid under this subsection (g). The amount of
this tax equalization payment shall be determined by Company’s independent
accountants and shall be payable to Executive at the same time as the payment
under subsection (a) or (b) of thi s Section 6.

              7.  Assignment; Successors. Any assignment of this Agreement shall
be in accordance with the following:

                     (a)  The rights and benefits of Executive under this
Agreement, other than accrued and unpaid amounts due hereunder, are personal to
him and shall not be assignable by Executive, except with the prior written
consent of Company.

                     (b)  Subject to the provisions of subsection (c) of this
Section 7, this Agreement shall not be assignable by Company, provided that with
the consent of Executive, Company may assign this Agreement to another
corporation wholly owned by it either directly or through one or more other
corporations, or to any corporate successor of Company or any such corporation.

                     (c)  Any business entity succeeding to substantially all of
the business of Company, by purchase, merger, consolidation, sale of assets or
otherwise, shall be bound by and shall adopt and assume this Agreement, and
Company shall require the assumption of this Agreement by such successor as a
condition to such purchase, merger, consolidation, sale of assets or other
similar transaction.

              8.  Notices. Any notice or other communications under this
Agreement shall be in writing, signed by the party making the same, and shall be
delivered personally or sent by certified or registered mail, postage prepaid,
addressed as follows:

 If to Executive; Mr. Christos M. Cotsakos
c/o E*Trade Group, Inc.
4500 Bohannon Drive
Menlo Park, California 94025




--------------------------------------------------------------------------------


 If to Company; The Board of Directors
c/o E*Trade Group, Inc.
4500 Bohannon Drive
Menlo Park, California 94025



or such other address or agent as may hereafter be designated by either party
hereto. All such notices shall be deemed given on the date personally delivered
or mailed.

              9.  Full Settlement and Legal Expenses. Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counter-claim,
recoupment, defense or other claim, right or action which Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement. The
prevailing party shall be entitled to recover all legal fees and expenses which
such party may reasonably incur as a result of any legal proceeding relating to
the validity, enforceability, or breach of, or liability under, any provision of
this Agreement or any guarantee of performance (including as a result of any
contest by Executive about the amount of any payment pursuant t o Section 6 of
this Agreement), plus in each case interest at the applicable Federal Rate
provided for in Section 7872(f)(2) of the Code.

              10.  Governing Law. This Agreement shall be interpreted and
enforced in accordance with the laws of the State of California, except that any
arbitration shall be governed by the Federal Arbitration Act.

              11.  Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid, but
if any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provisions in every other respect and of
the remaining provisions of this Agreement shall not be in any way impaired.

              12.  Entire Agreement. This Agreement (including all Exhibits)
contains the entire agreement of the parties with respect to the subject matter
contained in this Agreement. There are no restrictions, promises, covenants, or
undertakings between Company and Executive, other than those expressly set forth
in this Agreement. This Agreement supersedes all prior agreements and
understandings between the parties. This Agreement may not be amended or
modified except in writing executed by the parties.

              13.  Arbitration. Any controversy or claim arising out of or
relating to this Agreement shall be settled by arbitration in accordance with
the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes, and judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction. Any arbitration shall be held in
Santa Clara County, California, unless otherwise agreed in writing by the
parties.


--------------------------------------------------------------------------------


              IN WITNESS WHEREOF, the undersigned have executed this Agreement
as of the day and year first above written.




     E*TRADE GROUP, INC.


[CORPORATE SEAL]


     /s/ David Hayden     

--------------------------------------------------------------------------------

       David Hayden
Audit Committee




    


     /s/ William Ford     

--------------------------------------------------------------------------------

       William Ford
Compensation Committee




     EXECUTIVE


     /s/ Christos M. Cotsakos     

--------------------------------------------------------------------------------

       Christos M. Cotsakos